Exhibit 10.2

CDI Corp.

TIME-VESTED DEFERRED STOCK AGREEMENT

1. Grant of Time-Vested Deferred Stock. The Company hereby grants to [name of
recipient] (the “Recipient”) [number] shares of Time-Vested Deferred Stock. This
grant is subject to the terms, definitions and provisions of the Plan, which is
incorporated herein by reference. In the event of a conflict between the terms
of this Agreement and the Plan, the Plan will prevail.

2. Definitions.

(a) “Board” means the Board of Directors of CDI Corp.

(b) “CDI Stock” means CDI Corp. common stock, par value $.10 per share.

(c) “Committee” means the Compensation Committee of the Board or its successor.

(d) “Company”, as the context requires, means CDI Corp., CDI Corp. and its
subsidiaries, or the individual subsidiary of CDI Corp. which employs or retains
the Recipient.

(e) “Date of Grant” means [date].

(f) “Disability” means a physical, mental or other impairment within the meaning
of Section 22(e)(3) of the Internal Revenue Code of 1986, as amended.

(g) “Fair Market Value” means the closing price of actual sales of CDI Stock on
the New York Stock Exchange composite tape on a given date or, if there are no
such sales on such date, the closing price of CDI Stock on such Exchange on the
last preceding date on which there was a sale.

(h) “Grant” means the grant of Time-Vested Deferred Stock to the Recipient which
is described in Section 1 of this Agreement.

 

  (i) “Plan” means the CDI Corp. 2004 Omnibus Stock Plan.

 

  (j) “Retirement” means the Recipient’s leaving the employ of the Company:

 

  (i) on or after the date that Recipient satisfies one of the following
combinations of age and years of service with the Company:

 

  • 60 years of age and 20 years of service;

 

  • 62 years of age and 15 years of service; or

 

  • 65 years of age and 5 years of service; or



--------------------------------------------------------------------------------

  (ii) at such earlier date as may be approved by the Committee, in its sole
discretion.

3. Vesting. The shares of Time-Vested Deferred Stock will vest at the rate of
20% per year on each of the first five anniversaries of the Date of Grant. For
all shares of Time-Vested Deferred Stock in which the Recipient becomes vested,
a stock certificate representing an equal number of shares of CDI Stock will be
delivered to the Recipient soon after such shares vest. The number of shares of
CDI Stock payable to the Recipient shall be decreased in accordance with
Section 5 below regarding tax withholding. If the Recipient’s employment with
the Company terminates for any reason prior to the vesting of shares of
Time-Vested Deferred Stock, none of the unvested shares shall ever vest and such
shares shall be forfeited as of the date that Recipient’s employment with the
Company terminates; provided, however, that if the Recipient’s employment with
the Company terminates as a result of death, Disability or Retirement, the
shares which are scheduled to vest at the next succeeding anniversary of the
Date of Grant will vest as of the date of such death, Disability or Retirement,
and any other shares of Time-Vested Deferred Stock which have not vested as of
the date of such event shall be forfeited.

4. Dividends. No dividends shall be paid with respect to the Time-Vested
Deferred Stock. In lieu thereof, if vesting occurs, the Recipient will be
credited (at the end of the vesting period) with that number of additional whole
shares of CDI Stock that can be purchased (based on their Fair Market Value on
the last trading day immediately prior to the date of vesting) with the sum of
the dividends that would have been paid with respect to an equal number of
shares of CDI Stock between the Date of Grant and the end of the vesting period.
The number of shares of CDI Stock payable to the Recipient with respect to
dividends shall be decreased in accordance with Section 5 below regarding tax
withholding.

5. Tax Withholding. The number of shares of CDI Stock to be delivered to the
Recipient upon vesting of the Time-Vested Deferred Stock (including shares
relating to dividends) shall be reduced by the number of shares having a Fair
Market Value equal to all taxes (including, without limitation, federal, state,
local or foreign income or payroll taxes) required by law to be withheld in
connection with the vesting of the Time-Vested Deferred Stock. The portion of
any shares of CDI Stock withheld pursuant to the applicable tax laws shall be
determined by using the Fair Market Value of CDI Stock on the last trading day
immediately prior to the date of vesting.

6. Nontransferablity of the Grant. The Time-Vested Deferred Stock may not be
transferred, in whole or in part, except (a) by will or the applicable laws of
descent and distribution or (b) with the prior written approval of the
Committee, to the spouse or descendant of the Recipient or a trust for the
benefit of the spouse or descendants.

7. Stock Ownership Requirements. If the Recipient is subject to any stock
ownership requirements imposed by the Company, those requirements may limit the
Recipient’s ability to sell or otherwise transfer some or all of the shares of
CDI Stock acquired by the Recipient upon the vesting of the Time-Vested Deferred
Stock.

8. Cancellation of Time-Vested Deferred Stock and Repayment of Gains.
Notwithstanding any other provision of this Agreement, if the Committee
determines that the Recipient has entered into or intends to enter into
competition with the Company or any of its subsidiaries, the Committee may, in
its discretion, at any time during the term of the non-competitive covenant, if
any, in the employment agreement, engagement agreement, “covenants and
agreements” or similar document between the Recipient and the Company which is
being violated by such competition: (a) cancel any then-unvested shares of
Time-Vested Deferred Stock granted to

 

-2-



--------------------------------------------------------------------------------

the Recipient and/or (b) require the Recipient to pay to the Company an amount
equal to the value derived from the CDI Stock issued to the Recipient upon the
vesting of any Time-Vested Deferred Stock during the one-year period prior to
the termination of the Recipient’s employment or engagement with the Company.

9. Compliance with Laws. All shares of CDI Stock issued hereunder to the
Recipient or his personal representative shall be transferred in accordance with
all applicable laws, regulations or listing requirements of any national
securities exchange, and the Company may take all actions necessary or
appropriate to comply with such requirements including, without limitation,
restricting (by legend or otherwise) such Stock as shall be necessary or
appropriate, in the opinion of counsel for the Company, to comply with
applicable federal and state securities laws, including Rule 16b-3 (or any
similar rule) of the Securities and Exchange Commission, and postponing the
issuance or delivery of any shares of CDI Stock. Notwithstanding any provision
in this Agreement to the contrary, the Company shall not be obligated to issue
or deliver any shares of CDI Stock if such action violates any provision of any
law or regulation of any governmental authority or any national securities
exchange. The Company may also condition delivery of certificates for shares of
CDI Stock upon the prior receipt from the Recipient of any undertakings that it
determines are required to ensure that the certificates are being issued in
compliance with federal and state securities laws.

10. Rights Prior to Issuance of Certificates. Neither the Recipient nor any
person to whom the Recipient’s rights shall have passed by will or by the laws
of descent and distribution shall have any of the rights of a shareholder with
respect to any shares of Time-Vested Deferred Stock or any shares of CDI Stock
issuable upon vesting of the Time-Vested Deferred Stock until the date of
issuance to the Recipient of a certificate for shares of CDI Stock.

11. Time-Vested Deferred Stock Does Not Affect Employment Relationship. This
Grant shall not confer upon the Recipient any right to continue in the employ or
service of the Company, nor interfere in any way with the right of the Company
to terminate the employment of the Recipient at any time.

12. Interpretation. The Committee shall have the sole power to interpret this
Agreement and to resolve any disputes arising hereunder.

13. Acknowledgement. The Recipient acknowledges receipt of a copy of the Plan
and certain information related thereto and represents that he or she is
familiar with the terms and provisions thereof, and hereby accepts this
Agreement subject to all of the terms and provisions of the Plan. The Recipient
has reviewed the Plan and this Agreement in their entirety, has had an
opportunity to obtain the advice of independent counsel prior to executing this
Agreement and fully understands all provisions relating to this Agreement. In
addition, by entering into this Agreement and accepting this Grant, the
Recipient acknowledges that: (a) the Grant is a one-time benefit and does not
create any contractual or other right to receive future grants, awards or other
benefits in lieu of grants; (b) the Recipient’s participation in the Plan is
voluntary; (c) this Grant is not part of normal or expected compensation for any
purpose, including without limitation for calculating any benefits, severance,
termination, bonuses, retirement benefits or similar payments; and (d) the
future value of CDI Stock is unknown and cannot be predicted, and the Recipient
is not, and will not, rely on any representation by the Company or any of its
personnel regarding the future value of CDI Stock.

 

-3-



--------------------------------------------------------------------------------

14. Execution of this Agreement. If the Recipient does not sign and return this
Agreement, the Company is not obligated to provide the Recipient with any
benefit hereunder and may refuse to issue shares of CDI Stock to the Recipient
in connection with this Grant. If the Recipient receives any shares of CDI Stock
in connection with this Grant but has not signed and returned this Agreement, he
or she will be deemed to have accepted and agreed to the terms set forth herein.

 

CDI CORP.   RECIPIENT By:  

 

  Signature:  

 

    Print Name:  

 

    Date:  

 

 

-4-